Exhibit 10.1 Execution Version BANK OF MONTREAL BMO CAPITAL MARKETS CORP. 3 Times Square New York, New York 10036 CONFIDENTIAL March 3, 2017 Resolute Energy Corporation 1700 Lincoln, Suite 2800 Denver, Colorado 80203 Resolute Energy Corporation $100.0 Million Bridge Facility Commitment Letter Ladies and Gentlemen: Resolute Energy Corporation (the “Borrower” or “you”) has advised Bank of Montreal (“BMO”) and BMO Capital Markets Corp. (“BMOCM” and, together with BMO and our affiliates,the “Commitment Parties”, “we” or “us”) that you seek a senior unsecured bridge credit facility in an amount anticipated to be up to $100.0 million (the “Bridge Facility”) and to consummate the other transactions described on Exhibit A hereto (the “Transactions”).Capitalized terms used but not defined herein are used with the meanings assigned to them on the Exhibits attached hereto (such Exhibits, together with this letter, collectively, the “Commitment Letter”). 1. Commitments In connection with the Transactions, BMO is pleased to advise you of its commitment to provide 100% of the aggregate amount of the Bridge Facility upon the terms and conditions set forth in this letter and Exhibit B hereto (together with the Conditions Precedent to the Closing attached hereto as Exhibit C, the “Term Sheet”). 2. Titles and Roles It is agreed that (i) BMOCM will act as sole lead arranger and sole bookrunner for the Bridge Facility (acting in such capacities, the “Lead Arranger”) and (ii) BMO will act as sole administrative agent for the Bridge Facility. It is further agreed that BMOCM will have “left” placement in any marketing materials or other documentation used in connection with the Bridge Facility.You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners, co-bookrunners, managers or co-managers will be appointed, no other titles will be awarded and no compensation (other than that expressly contemplated by the Term Sheet and Fee Letter referred to below) will be paid in connection with the Bridge Facility unless you and we shall so reasonably agree (it being understood and agreed that no other agent, co-agent, arranger, co- arranger, bookrunner, co-bookrunner, manager or co-manager shall be entitled to greater economics in respect of the Bridge Facility than the Commitment Parties). 3. Syndication We reserve the right to syndicate, at any time and in our sole discretion, the Bridge Facility to a group of lenders identified by us in consultation with you and reasonably acceptable to the Lead Arranger and you (your consent not to be unreasonably withheld, conditioned or delayed) (together with BMO, the “Lenders”); provided that, notwithstanding the Lead Arranger’s right to syndicate the Bridge Facility and receive commitments with respect thereto, it is agreed that (a) any syndication of, or receipt of commitments in respect of, all or any portion of any Commitment Party’s commitments hereunder prior to the initial funding under the Bridge Facility on the Closing Date (as defined in Exhibit A hereto) shall not be a condition to any Commitment Party’s commitments nor reduce or release any Commitment Party from its commitments or obligations hereunder with respect to any of the Bridge Facility until the initial funding of the Bridge Facility on the Closing Date and (b) unless you otherwise agree in writing, which consent shall not be unreasonably withheld, no syndication, assignment or other transfer shall become effective with respect to any portion of any Commitment Party’s commitments in respect of the Bridge Facility until the initial funding of the Bridge Facility on the Closing Date.
